USDC IN/ND case 2:18-cv-00270-JTM-JEM document 37 filed 06/14/19 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

  RYAN NELSON, As Special         )
  Administrator of the State of Mark P.
                                  )
  Coffey,                         )
                Plaintiff,        )
                                  )
        v.                        )
                                  )                     Case No.: 2:18-cv-270
  THE TOWN OF DYER, THE TOWN OF )
  ST. JOHN, LAKE COUNTY, INDIANA, )
  VICTOR ZAMORA, LUKE SCHREIBER, )
  JACOB PATZSCHKE, AND DANIEL     )
  KOLODZIEJ,                      )
              Defendants.         )

     DEFENDANTS’ TOWN OF DYER AND DANIEL KOLODZIEJ’S NOTICE
            REGARDING PLAINTIFF’S MOTION TO DISMISS

         Defendants, Town of Dyer and Daniel Kolodziej, by counsel, Julie J. Havenith

  respectfully notify the Court that they have no objection to the Plaintiff’s Motion to

  Dismiss the above cause and request that the Motion be granted with prejudice.

                                                          Respectfully submitted,

                                                    By: /s/ Julie J. Havenith
                                                        Julie J. Havenith, #17898-53-A

                               CERTIFICATE OF SERVICE

         I certify that on the 14th day of June, 2019, I electronically filed the foregoing with
  the Clerk of the Court using the CM/ECF system which automatically served a copy to all
  counsel of record:

  Jeanette Samuels
  Samuels & Associates LTD
  2825 S. Wabash Avenue
  Chicago, IL 60616

  Jarrett Adams
  The Law Office of Jarrett Adams, PLLC
  561 10th Avenue, Unit 31D
USDC IN/ND case 2:18-cv-00270-JTM-JEM document 37 filed 06/14/19 page 2 of 2


  New York, NY 10036

  David M. Austgen
  130 N. Main Street
  Crown Point, IN 46307

  William T. Enslen
  142 Rimach
  Hammond, IN 46320

  The Law Office of Angela M. Jones LLC
  Angela Jones
  9301 Calumet Avenue, Suite 2F
  Munster, IN 46321



                                          By:   /s/ Julie J. Havenith
                                                 Julie J. Havenith
